 Case:18-02044-EAG11 Doc#:181 Filed:05/27/21 Entered:05/27/21 08:59:12        Desc: Main
                            Document Page 1 of 1


1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                    CASE NO. 18-02044-EAG11
4    ENRIQUE RODRIGUEZ NARVAEZ                 Chapter 11
     MIRNA IRIS RIVERA ORTIZ
5

6
     xx-xx-7358
7    xx-xx-8735
                      Debtor(s)                    FILED & ENTERED ON MAY/27/2021
8

9
                                               ORDER
10
               The debtors are ordered to comply within seven (7) days with PR LBR
11
     9013- 1(c).
12
              IT IS SO ORDERED.
13
              In Ponce, Puerto Rico, this 27 day of May, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
